Citation Nr: 1432521	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  07-14 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include arthritis.

2. Entitlement to service connection for a right knee disability, to include arthritis.

3. Entitlement to service connection for obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served in the National Guard while in service.  He served on active duty for training (ACDUTRA) from January 2, 1975, to May 1, 1975, and served on active military duty from June 11, 2004, to November 20, 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2009, the Veteran testified before the undersigned Veterans Law Judge at the RO in Nashville.  A transcript of that proceeding has been associated with the Veteran's claims file (VBMS).

This matter was remanded for additional development in September 2009 and January 2011.  In January 2013, the matters on appeal were denied by the Board.  Another issue (service connection for bilateral hearing loss) was remanded.  An August 2013 rating action granted service connection for bilateral hearing loss, which was a complete grant of the benefit sought.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).

In September 2013, the Court granted a Joint Motion for Remand (Joint Motion) that partially vacated the Board's January 2013 decision, to the extent that it denied the claims listed on the first page of this decision.  The matter is back before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Joint Motion identified two items requiring additional evidentiary development.  It was pointed out that a request to National Personnel Records Center [NPRC], had not been made since the Veteran's discharge from the Tennessee National Guard in 2008.  

In addition, the December 2009 VA examination was not in substantial compliance with the Board's September 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The December 2009 VA examiner did not discuss the July 2007 private doctor's letter nor did the examiner discuss the August 2007 private medical record regarding a benign leg mass.  An addendum opinion should be sought and the examiner must comment on the July 2007 and August 2007 private medical records in opining as to the etiology of any left hip disability.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his left hip disability, right knee disability, and OSA should also be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto. All records obtained must be associated with the Veteran's claims file.

2. The RO/AMC shall contact the National Personnel Records Center (NPRC) and request copies of any service medical treatment records it may have for the Veteran's service, including  in the Tennessee National Guard.  If the search for the service medical records is negative, documentation to that effect must be placed in the Veteran's claims file.

If any of the above records cannot be obtained, then the RO/AMC shall inform the Veteran of the records that the VA was unable to obtain, including what efforts were made to obtain them. The RO/AMC shall allow an appropriate period of time within which to respond.

3. Furnish the Veteran's claims file to the December 2009 VA examiner in order to provide an addendum to the December 2009 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as his previous VA examination report.

After reviewing the claims file, the examiner should address the following:

Whether it is at least as likely as not (50 percent probability or greater) that any left hip disability had its clinical onset or is otherwise related to the Veteran's period of active service?

In addressing that question, the examiner must specifically comment on the August 2007 private treatment record of Dr. B.C., where a benign leg lesion is discussed and the July 2007 letter from Dr. B.C. which discusses the Veteran's in-service medical history.

All opinions must be accompanied by a clear rationale. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the December 2009 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  If the December 2009 VA examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, he should be afforded an examination.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



